Citation Nr: 0027332	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
arteriosclerotic heart disease, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for 
myositis, lumbosacral paravertebral, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that on a VA Form 21-4138, Statement in 
Support of Claim, received in September 1998, the veteran 
appears to raise the issue of entitlement to service 
connection for hypertension secondary to his service 
connected heart disease.  This matter is referred to the RO 
for further development as necessary.

The Board notes that in February 1998, the veteran filed a 
claim for entitlement to a total disability rating due to 
individual unemployability.  In October 1998, the veteran was 
furnished with a statement of the case informing him that 
this claim was denied.  The evidence does not show that a 
notice of disagreement was filed within one year after notice 
of denial of his claim.  See 38 C.F.R. § 20.302 (1999).  
Accordingly, the Board lacks jurisdiction over this claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to an increased disability 
rating for arteriosclerotic heart disease has been developed.

2.  The pertinent schedular rating criteria for diseases of 
the cardiovascular system were amended, effective January 12, 
1998. 

3.  It is unclear from a facial comparison of the pre- and 
post-amendment rating criteria that one version is more 
favorable to the veteran.

4.  The veteran's arteriolosclerotic heart disease is 
manifested by rare episodes of angina, a normal gradient 
stress test with a workload of 7 METs, and left ventricular 
dysfunction with an ejection fraction of 55 percent.  

5.  The evidence does not show that he veteran has 
experienced more than one episode of acute congestive heart 
failure in the past year, nor does the evidence show that the 
veteran is limited to light manual labor due to his service 
connected heart disability.   


CONCLUSIONS OF LAW

1.  The post-amendment schedular criteria for a disability 
rating greater than 30 percent for arteriosclerotic heart 
disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 
(1999).

2.  The pre-amendment schedular criteria for a disability 
rating greater than 30 percent for arteriosclerotic heart 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.104, Diagnostic Code 7005 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating for arteriosclerotic heart disease is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Service connection for arteriosclerotic heart disease was 
established by means of a February 1975 rating action as the 
evidence shows that the veteran had arteriosclerotic heart 
disease that was incurred in active duty.  A noncompensable 
disability rating was assigned effective October 17, 1974, 
the date of claim on appeal.  By means of a June 1997 rating 
decision, an increased disability evaluation of 30 percent 
was assigned for the veteran's service connected heart 
disease.  He appeals this rating action and claims that this 
disability is more severe than currently evaluated and that 
an increased disability rating is warranted. 

The veteran's arteriosclerotic heart disease is currently 
evaluated under Diagnostic Code 7005.  Under these criteria, 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in chronic congestive heart failure; 
a workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent disability rating.  A 60 percent 
disability rating contemplates arteriosclerotic heart disease 
(Coronary artery disease) with more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent disability rating is appropriate with 
a workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999)

The veteran filed his claim for an increased rating in 
September 1996.  The criteria for evaluation of 
cardiovascular disorders were amended during the pendency of 
the veteran's appeal, effective January 12, 1998.  See 62 
Fed. Reg. 65219 ( Dec. 11, 1997).  Those rating criteria are 
substantially different from the previous criteria.  Pursuant 
to the criteria in effect prior to January 12, 1998, the 
Schedule provided that a 100 percent disability rating was 
appropriate during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  Similarly, a 100 percent rating was appropriate 
after 6 months with chronic residual findings of congestive 
heart failure or angina on moderate exertion or preclusion of 
more than sedentary employment.  A 60 percent disability was 
warranted for arteriosclerotic heart disease following a 
typical history of acute coronary occlusion or thrombosis, as 
above, with history of substantiated repeated anginal 
attacks, with more light manual labor not feasible.  A 30 
percent disability rating contemplated heart disease 
following typical coronary occlusion or thrombosis; or with a 
history of substantiated anginal attack, with ordinary manual 
labor feasible.  Authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion under the 
old criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, VA should 
first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
It may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable 
to the appellant, unless it is clear from a facial comparison 
of both versions that one version is more favorable.  Id.  It 
is unclear from a facial comparison of both versions of the 
regulation, that one version is more favorable to the 
veteran.  Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to January 12, 1998, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

In reviewing the evidence, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

A.  New Criteria

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating under the new 
criteria are not met.  

In January 1997, the veteran was afforded a VA examination 
for compensation and pension purposes.  The examination 
report indicates that the veteran had an abnormal 
electrocardiogram during active service, but no therapy was 
given.  In 1994, he presented chest pain for the first time.  
Coronary artery disease was suspected on the basis of his 
complaints and electrocardiogram.  However, a treadmill 
stress test was normal and no cardiac catheterization was 
thought necessary.  The veteran had been using Procardia, 
Diltiazem, and aspirin since then and was feeling well.  
Examination of the heart showed normal sinus rhythm with no 
murmurs and no rubs.  His extremities showed no edema and 
good arterial pulses.  Electrocardiogram showed probable 
right ventricular hypertrophy and probable inferior wall 
myocardial infarction.  The examiner also noted that a 1996 
stress test at the Mennonite Hospital was within normal 
limits.  

In July 1998, the veteran was afforded a VA heart 
examination.  The veteran was 72 years old.  He complained of 
"very rare episodes of angina."  The examination report 
describes this angina as "rare occasional."  The veteran 
underwent a normal gradient stress test and had a normal 
echocardiogram.  The July 1998 examination report indicates 
that the veteran's heart was normal on EKG with a normal 
sinus rhythm.  There was no evidence of congestive heart 
failure.  EKG of July 1998 showed a right bundle branch block 
and evidence of an old inferior wall myocardial infarction.  
A final diagnosis of stable angina pectoris, compensated with 
normal left ventricular function is indicated.

While an increased disability rating is contemplated for a 
workload of greater than 3 METs but not greater than 5 METs, 
a July 1998 stress test revealed that the veteran tolerated 7 
METs.   Similarly, the evidence does not show that he had 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent as contemplated by an increased rating.  On the 
contrary, his left ventricular ejection fraction was 55 
percent. 

In addition, the evidence does not show that the veteran 
experienced more than one episode of acute congestive heart 
failure in the past year, or the year prior to the 1998 
examination.  While the veteran was hospitalized in June 1997 
at the Hospital General Menonita for acute chest pain in the 
left hemithorax radiating to the left shoulder, congestive 
heart failure is not shown.  A diagnosis of unstable angina 
and coronary artery disease is indicated.  As indicated 
above, the July 1998 VA examination found no evidence of 
congestive heart failure.

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for arteriosclerotic 
heart disease as the diagnostic criteria for an increased 
rating for this disability under the new criteria are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7005 (1999).

B.  Old Criteria

After a review of the evidence, the Board finds that an 
increased disability rating also is not warranted under the 
criteria in effect prior to January 12, 1998.  

To reiterate, a 60 percent disability rating under the old 
criteria contemplates a history of acute coronary occlusion 
or thrombosis or a history of substantiated repeated anginal 
attacks with more than light manual labor not feasible.  
While the evidence shows that the veteran has complained of 
chest pain, the evidence does not show a history of repeated 
anginal attacks as contemplated by an increased rating.  On 
the contrary, the report of a January 1997 VA heart 
examination indicates that, while the veteran complained of 
chest pain, a treadmill stress test was normal.  
Additionally, the veteran was doing well on his medication 
since his initial presentation of chest pain.  On examination 
his heart showed normal sinus rhythm with no murmurs and no 
rubs.  Similarly, the July 1998 VA examination report 
indicates that the veteran complained of "very rare" angina 
with a clinical diagnosis of stable angina pectoris.  While 
he contends that he can not work due to his service connected 
heart disability, the medical evidence does not show that he 
is limited to light manual labor.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for arteriosclerotic 
heart disease as the diagnostic criteria for an increased 
rating for this disability under the old criteria are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7005 (1997).

ORDER

An increased disability rating for arteriosclerotic heart 
disease, currently rated as 30 percent disabling, is denied.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating for 
myositis, lumbosacral paravertebral, is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented a claim that is 
plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.103(a) (1999), 
which requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In July 1998, the veteran was afforded a VA spine 
examination.  The report of this examination indicates that 
the veteran reported that he had been receiving physical 
therapy for his back disability from Dr. Colon-Dueno every 
two months during the last year.  However, a review of the 
claims folder indicates that these recent treatment records 
are not associated with the claims folder.  The most recent 
medical evidence of record from Dr. Colon-Dueno is dated in 
January 1998.  The Board is of the opinion that such medical 
records would be probative to ascertain the currently level 
of disability associated with the veteran's current service 
connected back disability.  

The Board notes that, in addition to procuring additional 
evidence, the "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the additional medical evidence 
requested, the Board finds that a new examination would be 
probative to ascertain the current level of disability 
associated with the veteran's myositis, lumbosacral 
paravertebral. 

Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for his service 
connected myositis, lumbosacral 
paravertebral, since January 1998.  After 
securing the necessary release[s], the RO 
should obtain these records.  In 
particular, the RO should obtain 
treatment records from Dr. Colon-Dueno. 

2.  Thereafter, the RO should also 
schedule the veteran for a VA spine 
examination to ascertain the current 
level of disability associated with his 
service connected myositis of the lumbar 
spine.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner prior to 
the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should provide full 
ranges of motion, both active and 
passive of the veteran's lumbar 
spine as measured in degrees.  The 
examiner should also state whether 
there is any additional limitation 
of motion, excess motion, 
incoordination, fatigability, or 
pain on motion caused by the 
veteran's low back disability.  

c)  The examiner should render a 
diagnosis of each low back 
disability that is objective shown.  
If myositis of the lumbar spine is 
shown, the examiner should state 
whether or not any of the following 
signs are a manifestation of this 
disability.  The examiner should 
provide an opinion as to the 
severity and frequency for each sign 
that is objectively shown:

1)  pain on motion 
characteristic of lumbosacral 
strain;
2)  muscle spasm on extreme 
forward bending;
3)  or unilateral loss of 
lateral spine motion in the 
standing position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of 
forward bending in the standing 
position;
7)  loss of lateral motion with 
osteo-arthritis changes;
8)  narrowing or irregularity 
of joint space;
9)  abnormal mobility on forced 
motion;
10)  recurring attacks of 
intervertebral disc syndrome 
(if so, the examiner should 
state the frequency of the 
attacks and the relief);
11)  persistent symptoms 
compatible with sciatic 
neuropathy;
12)  pain characteristic of 
intervertebral disc syndrome;
13)  demonstrable muscle spasm;
14)  absent ankle jerk;
15)  neurological findings 
appropriate to the site of a 
diseased disc; and
16)  ankylosis of the lumbar 
spine.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed to the extent possible.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  Following completion of the 
foregoing, the RO should review the 
remaining issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

 

